Citation Nr: 0934410	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from April 1967 to April 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 decision by the 
RO which, in part, found that new and material evidence had 
not been received to reopen the claim of service connection 
for PTSD.  In January 2008, the Board reopened the claim and 
remanded the issue for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board remanded the issue on appeal in 
January 2008, to afford the Veteran another opportunity to 
provide information concerning his alleged stressors in 
Vietnam, and to attempt to verify his stressors through 
appropriate channels.  While the Board noted that the 
Veteran's reported stressors were general in nature and were 
unlikely to be verified without more detailed information, 
the AMC was instructed, nonetheless, to attempt to verify his 
general allegation that his unit came under enemy attack.  
Although the Board did not indicate the specific dates of the 
alleged attacks for the AMC, the evidentiary record showed 
that the Veteran reported his unit came under mortar attack 
on a nightly basis during the Tet Offensive in 1969.  (See 
July 2005 VA outpatient note).  

Thus, the evidentiary record before the AMC included 
sufficient information to attempt to verify at least one 
aspect of the Veteran's alleged stressors.  However, the AMC 
made no effort to obtain the Veteran's official unit records 
and histories or to verify his alleged stressors through the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly United States Armed Services Center for Unit 
Records and Research (USASCURR)).  The failure to do so 
violates VA's duty to assist under 38 C.F.R. § 3.159 and, in 
this case, the holding in Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran's service personnel records show that the Veteran 
was assigned to the 632nd Combat Support Group at Tan Son 
Nhut Air Base, Vietnam as a masonry specialist from July 1968 
to July 1969.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The Veteran should be given another 
opportunity to provide a detailed 
description of his alleged stressors in 
Vietnam.  The Veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.  If he 
is unable to recall specific dates, he 
should estimate (within three months) the 
approximate dates of any alleged 
stressor.  

2.  The AMC should take appropriate 
action to request a search of unit 
records for the 632nd Combat Support 
Group, Tan Son Nhut Air Base, to 
determine whether that unit came under 
rocket/mortar attack during the 1969 Tet 
Offensive.  If applicable, the AMC should 
also attempt to verify any additional 
stressors received from the Veteran.  A 
copy of the Veteran's service personnel 
records should be forwarded to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

